Title: To George Washington from Major General Horatio Gates, 10 November 1778
From: Gates, Horatio
To: Washington, George


  
    Sir,
    Boston 10th November 1778.
  
Your Excellency’s Letters of the 3rd & 5th Instant, are now before me. The First Divission of the Convention Troops marched Yesterday morning; the rest will follow in succession, until the whole are marched. Agreeable to Your Excellency’s approbation, their Heavy Baggage is sent by water, with all the precautions respecting the passes which Your Excellency recommends. The Count d’Staing being Sailed the Tuesday before the Arrival of your Letter, I return it inclosed to Your Excellency. Neither the Captain, nor any of the Officers of the Somerset Ship of War, lately wrecked near Cape Cod, are yet come to this Town; upon their Arrival, I shall send Your Excellency all the intelligence that can be procured from them. General Phillips, is very Anxious in his Application to me for a pass for Lieut: Campbell of the Convention Troops, to go into New York. I have refused granting one further than to Your Head Quarters.
Sir Henry Clinton’s not complying with General Phillips’s requisition for Money, throws the Officers of the Convention Troops into the greatest difficulties; at length Generals Phillips, & Reidesel, have Accepted their Bills, & become responsible to their Creditors: but I know not if in all Cases this will be consented to by the Inhabitants, though I cannot see the Advantages resulting to them from a contrary Conduct.
Their is no intelligence from Sea, since the Sailing of The French Fleet.
Colonel Harrison takes charge of a small Box, brought to Your Excellency from England by Mr Temple, with the Key. I am, Sir, Your Excellency’s Most Obedient Hume Servt

  Horatio Gates

